Per Curiam.
This is an appeal by the relator from a final order in a consolidated certiorari proceeding to review assessments upon Lots 31, 32, 33, 34, 34%, 36, 37 and 40, Block 1590, for the tax years 1939-1940, 1940-1941 and 1941-1942 and upon Lot 38, Block 1590, for the tax years 1940-1941 and 1941-1942.
The plot is irregular, measuring 127' 8" x 198'. The property, known as 81-85 and 89 East End avenue and Nos. 603-611 East 83rd street, Manhattan, is located at the northeast corner of East 83rd street and East End avenue. It consists of vacant land, except that on Lot 40 at 89 East End avenue, there is a one-story frame building which is assessed at $500 for each of the years.
Both parties rely principally upon sales in the immediate vicinity to support their valuations. Most of these, however, *15are sales of improved property and, therefore, the indicated value of the land depends upon the proper division of the selling price between the land and the improvement. It is, however, uncontradicted that Lot 38, involved in this proceeding, was acquired on October 13, 1939, for $15,000 and that Lot 31, also here involved, was acquired in 1933 for $10,000, when values exceeded those which have since prevailed. Although we realize that these prices are not conclusive, we think they should be accorded substantial weight on the issue of fair market value.
Consideration of all the evidence satisfies us that the value of the parcels under review for each of these years is as follows: Lot 31 $17,500; Lot 32 $17,500; Lot 33 $17,500; Lot 34 $17,500; Lot 341/2 $9,000; Lot 36 $35,000; Lot 37 $23,000; Lot 38 $24,000; Lot 40 $21,500.
The order so far as appealed from should be modified accordingly and as so modified affirmed with twenty dollars costs and disbursements to the appellant.
Maetin, P. J., Townley, Glennon, TJntebmyeb and Dobe, JJ., concur.
Ordered accordingly.